Title: From Thomas Jefferson to George Jefferson, 6 October 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Oct. 6. 1802.
          
          I yesterday inclosed you the first halves of bills of the branch bank of the US. for 1200. D. for purposes then expressed. I now inclose the second halves. since mine of yesterday your’s of Sep. 29. has been put into my hands. I shall still expect information from you whether the 441.62 D be wanting by mr Short there, or is to be transferred to mr Barnes. I am satisfied with the price got for my tobo. the proceeds, deducting your commission, are engaged to Martin Dawson of Milton for Rives & co. of which I shall advise them, and give an order. my daughters proposing to pay me a visit here shortly, I desired them to apply to you for any articles they might want from Richmd which I will pray you to furnish them and carry to my debit. Accept my affectionate salutations.
          
            Th: Jefferson
          
        